Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “presentation unit” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Examiner notes that paragraph 0042 mentions a speaker for audible alarms, and a monitor (i.e. presentation unit) for visual alarms.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites that the blood volume metric is based on F1, F2 and F3. However, Claim 14 only mentions F1 and Fh. It is unclear where F2 and F3 are coming from and why Fh is not part of the equation. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) decomposing time-domain PVP signals, identify frequencies and calculate a blood volume metric. The abstract idea is part of the Mathematical Concepts group(s) identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  This judicial exception is not integrated into a practical application because they amount to simply implementing the abstract idea on a computer; data-gathering steps do not add a meaningful limitation to the method as they are insignificant extra-solution activity; there is no improvement to a computer or other technology; does not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition; does not apply the abstract idea with, or by use of, a particular machine. The additional elements are identified as follows: PVP sensor and an evaluation unit.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as a whole, do not amount to significantly more than the abstract idea. The additional computer and data-gathering elements, which are recited at a high level of generality, provide conventional computer and data-gathering functions that do not add meaningful limitations to practicing the abstract idea.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by Applicant’s Background Art in the instant application (paragraph 0002 and 0003).  Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
When considered in combination, the additional elements (generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  The Federal Circuit has held that combining additional elements for data-gathering with abstract ideas does not make a claim patent-eligible.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data gathering that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known data-gathering equipment/functions is not significantly more than the abstract idea.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eagle et al. (US 2016/0073959 A1 – previously cited), hereinafter Eagle, in view of Dalal et al. (US 20130165802 A1), hereinafter Dalal.
Regarding Claim 1, 7, 14 Eagle teaches: A blood volume evaluation system and device and method for monitoring a patient using a measurement associated with a peripheral venous pressure (PVP) within a peripheral vein of a circulatory system of the patient (title; abstract), comprising: 
a PVP sensor including a transducer configured to be placed in fluid connection with the peripheral vein and configured to generate an electronic signal associated with the PVP (paragraph 0028, 0094);
and an evaluation unit, including a computer processor communicatively connected to the PVP sensor to receive the electronic signal and a memory storing non-transitory computer- readable instructions that, when executed by the computer processor (paragraph 0023; processing device; paragraph 0029, computer etc.), cause the evaluation unit to: 
obtain a time-domain PVP signal (paragraph 0008; figure 3), including a plurality of values of the electronic signal over a sample period; 	
decompose the time-domain PVP into frequency components (paragraph 0012; FFT); 
identify a plurality of frequencies including a heart rate frequency (F1), a harmonic frequency (Fh) of the heart rate frequency (F1) (paragraph 0008, 0013; F0, F1 to FN; Figure 3B, as many harmonic frequencies); 
and calculate a blood volume metric based at least upon the heart rate frequency (F1) and harmonic frequency (Fh) (paragraph 0008; obtaining PVP metric via different functions implies an equation is used).
Because Eagle teaches the use of baseline data (i.e. prior values), Eagle does not explicitly mention that data from a single sampling period is used.
Dalal teaches the use of harmonic frequencies from pressure data obtained over a sampling period to determine a metric indicating hypovolemia, hypervolemia or euvolemia (title; abstract; figure 7, 9). It would have been obvious to one of ordinary skill in the art to have modified the device and system and method of Eagle to use data from a single sampling period as the substitution of one equation for another would have yielded predictable results of calculating a blood volume metric to one of ordinary skill.
Regarding Claim 2, 8, 15 Eagle in view of Dalal teaches: The blood volume evaluation system and device of claim 1, 7,14 wherein the blood volume metric is an indication of one of the following: hypovolemia, hypervolemia, or euvolemia (Eagle -- paragraph 00010; Dalal - title).
Regarding Claim 3, Eagle in view of Dalal teach: The blood volume evaluation system of claim 1. Eagle does not mention the device further configured to present alarms to a user, wherein the instructions further cause the evaluation unit to communicate an alarm indicator to a presentation unit when the blood volume metric indicates the blood volume of the patient is abnormal, the alarm indicator causing the presentation unit to present an alarm.  
Dalal teaches an audible or visual alarm is presented to the user to indicate a hypovolemia condition (paragraph 0034). It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the system of Eagle in view of Dalal to be further configured to present alarms to a user, wherein the instructions further cause the evaluation unit to communicate an alarm indicator to a presentation unit when the blood volume metric indicates the blood volume of the patient is abnormal, the alarm indicator causing the presentation unit to present an alarmin order to indicate a serious health condition (hypovolemia; abnormal blood volume).
Regarding Claim 4, Eagle in view of Dalal teach: The blood volume evaluation system of claim 3, wherein the alarm includes a recommendation of an action to be taken in response to the determined blood volume metric (Dalal 0033; 0085).
Regarding Claim 5, Eagle in view of Dalal teaches: The blood volume evaluation system of claim 1, wherein the electronic signal is an electronic pressure signal indicative of pressure within the IV tube (Eagle -- paragraph 0011).
Regarding Claim 6, Eagle in view of Dalal teaches: The blood volume evaluation system of claim 5, wherein: the transducer of the PVP sensor is a pressure sensor and is disposed in fluid connection with the interior of the IV tube; and the interior of the IV tube is in fluid connection with the circulatory system of the patient via the peripheral vein (Eagle -- paragraph 0094; integrated into the catheter).
Regarding Claim 9, Eagle in view of Dalal teach: The device of claim 7, wherein: obtaining the time-domain PVP signal includes receiving and storing the plurality of values of the electronic signal over the sample period (Eagle - paragraph 0094; Dalal – paragraph 0033, 0085).
Regarding Claim 10, Eagle in view of Dalal teach: The device of claim 7, wherein the sample period is a fixed duration that is continuously updated on a rolling basis as new values of the electronic signal are obtained (Eagle – 8 second period, paragraph 0128; Dalal – paragraph 0040; 15 second trace).
Regarding Claim 11, Eagle in view of Dalal teaches: The device of claim 7, wherein the transformation is a fast Fourier transformation (Eagle -- paragraph 0012; FFT).
Regarding Claim 12, Eagle in view of Dalal teaches: The device of claim 7, wherein the blood volume metric is further determined at least in part based upon at least one or more additional harmonic frequencies of the heart rate frequency (F1) (Eagle -- paragraph 0008, 0013; F0, F1 to FN; Figure 3B, as many harmonic frequencies; Dalal - figure 7).
Regarding Claim 13, Eagle in view of Dalal teaches: The device of claim 7, wherein the blood volume metric is determined based at least in part upon an increase or decrease in a magnitude associated with the harmonic frequency (Fh) (Eagle -- paragraph 0008; amplitude changes greater than a threshold are detected from the baseline peaks; Dalal - paragraph 00009).
Regarding Claim 17, Eagle in view of Dalal teaches: The method of claim 14, wherein the plurality of frequencies further include one or more additional harmonic frequencies associated of the heart rate frequency (F1) (Eagle - paragraph 0008; F0-FN; Dalal - figure 7).
Regarding Claim 18, Eagle in view of Dalal teaches: The method of claim 17, wherein the one or more additional harmonic frequencies are associated nearest to integer multiples of the heart rate frequency (F1) (Eagle - paragraph 0008; peaks, figure 3). 
Regarding Claim 19, and 20, Eagle in view of Dalal teaches: The method of claim 18, wherein the blood volume metric is further determined at least in part based on at least one of the additional harmonic frequencies (paragraph 0008; F0-FN) and based at least in part upon a harmonics ratio between the harmonic frequency (Fh) and least one of the additional harmonic frequencies (Eagle - paragraph 0088; Dalal paragraph 0009, 0057-0058).

Allowable Subject Matter
Claim 16 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101 and 112 set forth in this Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of U.S. Patent No. 11039754. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims overlap in scope with the patented claims, where the differences in scope are obvious variants over one another (such as the frequencies used in calculation)prospective and retrospective conversion functions being different from one another).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY B. SHAH
Primary Examiner
Art Unit 3791



/JAY B SHAH/Primary Examiner, Art Unit 3791